Citation Nr: 9903957	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-02 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for asbestosis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel

INTRODUCTION

The veteran had active service from August 1968 to June 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision that denied 
service connection for post-traumatic stress disorder (PTSD) 
and asbestosis.  Service connection for asbestosis was 
previously denied in a July 1988 rating decision, which 
became final.

In a February 1997 Board decision, service connection for 
PTSD was granted, and it was determined that new and material 
evidence had been received to reopen the claim of service 
connection for asbestosis.  The case was then remanded by the 
Board for consideration of the claim of service connection 
for asbestosis on the merits. 


FINDING OF FACT

A lung disability, to include asbestosis, as a result of 
claimed exposure to asbestos during service is not shown.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service records confirm that the veteran served aboard the 
USS Kearsarge from November 1968 through December 1969, and 
that his military occupational specialty was as a boatswains 
mate.  Naval historical records indicate that the 
USS Kearsarge began decommissioning in mid to late 1969.

The veteran's service records reveal no findings concerning 
exposure to asbestos.  The service medical records also are 
negative for any findings referable to asbestosis or any 
other lung pathology.

In April 1988, the veteran claimed service connection for 
asbestosis and bronchitis.  In July 1988 the claim was 
denied, as there was no evidence of claimed asbestosis or 
bronchitis.  

In a statement received in March 1994, the veteran reported 
that during service, his assignment included stripping paint 
and insulation from all pipes and wires on his ship.  He 
stated that the wires were coated with asbestos and that he 
was not issued a mask or any safety equipment.  The veteran 
complained that he suffered from bronchial-type symptoms.

In October 1994 the veteran was afforded a VA examination for 
possible exposure to toxic chemicals.  It was reported that 
he alleged exposure to asbestos aboard the USS Kearsarge for 
three months, from August through December 1969, during the 
decommission of his ship.  The veteran reported a yearly 
history of bronchitis since his exposure to asbestos during 
service.   A physical examination of the chest and lungs was 
normal.  The assessment was asbestos exposure, with mild 
respiratory symptoms; history of cigarette smoking, recently 
quit.  It was reported that pulmonary function tests were 
normal, as were chest X-rays.  

A personal hearing was held at the RO in August 1995.  The 
veteran testified that during service his ship was 
decommissioned and that he was required to remove wiring 
systems and pipes that were covered with asbestos.  The 
veteran stated that he had had a breathalyzer test conducted 
by physical therapists. He testified that the first test was 
pretty good and the second test was worse than the first.  
The veteran testified that he was not receiving treatment for 
respiratory problems from a physician.  He felt that he had a 
significant respiratory disability, and his symptoms included 
bronchitis, coughing, and shortness of breath.  He stated 
that in 1987 a VA physician had diagnosed bronchitis.  
Medications that he used included cough medicine and cough 
drops.

Received in November 1995 were July 1988 and October 1995 
pulmonary function tests that revealed no abnormalities.

Private medical records in May and June 1996 revealed that 
the veteran had a history of asbestos and asbestosis.  No 
abnormal pulmonary pathology was reported, however.

In response to the Board's February 1997 remand, a VA medical 
examination was performed in September 1997.  It was reported 
that the veteran complained of shortness of breath and 
fatigue over the last 3 to 4 months.  He denied a history of 
significant lung disease, including asthma, recurrent 
bronchitis, chronic obstructive pulmonary disease, or chest 
trauma.  He denied a history of recurrent cough or wheezing 
or sputum production.  The veteran reported a single bout of 
bronchitis at age 18.  He stated that 20 years previously, 
while on active service, he had been exposed to asbestos 
fibers for approximately a 3- to 4-month period.  The 
incident occurred in a confined but not closed area.  
Subsequent to that time he had not had further exposure.  The 
veteran admitted to a 35- to 30-pack-year smoking history.  
It was reported that his occupational exposure was negative 
for asbestos, and that he worked primarily in the 
agricultural field.  It was reported that the review of his 
systems was otherwise negative for pulmonary-related 
symptoms.  

Physical examination was essentially without any abnormal 
findings.  It was reported that a review of spirometric 
examinations in October 1995 and August 1997 revealed normal 
findings.  An August 1997 chest X-ray revealed no 
abnormalities.  The diagnostic impression was history of 
shortness of breath; history of easy fatigability; history of 
asbestos exposure.  It was remarked that the veteran had been 
experiencing increased shortness of breath and fatigue and 
that there was little objective evidence and that it was 
directly related to lung function.  It was stated that 
clinically, the symptoms could develop as part of an early 
onset of chronic obstructive lung disease secondary to his 
long tobacco abuse.  The examiner concluded by stating that 
there was no objective data to suggest a lung-related 
disability secondary to limited asbestos exposure, including 
evidence of asbestosis, mesothelioma, lung cancer or pleural 
plaques.

In correspondence received by the RO in October 1998, the 
veteran stated "I am glad that I don't have asbestosis, but 
I would still like to appeal my case . . . ."

Law and regulations

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(1998).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

While there is no current specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor has the Secretary 
promulgated any regulations, the VA has issued procedures on 
asbestos-related diseases which provide some guidelines for 
considering compensation claims based on exposure to asbestos 
in VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part VI, 7.68 
(Sept. 21, 1992) [formerly DVB Circular 21-88-8, Asbestos-
Related Disease (May 11, 1988)].

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
including pulmonary fibrosis and lung cancer, which may occur 
10 to 45 years after exposure.  When considering VA 
compensation claims, rating boards have the responsibility of 
ascertaining whether or not military records demonstrate 
evidence of asbestos exposure in service and to assure that 
development is accomplished to ascertain whether or not there 
is pre-service and/or post-service evidence of occupational 
or other asbestos exposure. A determination must then be made 
as to the relationship between asbestos exposure and the 
claimed diseases, keeping in mind the latency and exposure 
information noted above.

Analysis

Preliminary matters

In the February 1997 Board decision, it was determined that 
new and material evidence had been received to reopen the 
veteran's claim.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.104, 3.156(a) (1995).  The 
Board finds that the veteran's claim for service connection 
for a psychiatric disorder is well grounded under 38 U.S.C.A. 
§ 5107(a).  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992): "'New and material' evidence is, by its nature, well- 
grounded . . . ."  See also Edenfield v. Brown, 8 Vet. App. 
384, 390 (1995): "The difference . . . between the evidence 
required to 'well ground' a claim and that required for 
reopening a previously disallowed claim because of 'new and 
material' evidence appears to be of slight degree."

The Board believes that all appropriate development called 
for in its February 1997 remand and which is consistent with 
VA guidelines has been accomplished.  See 38 U.S.C.A. § 5107 
(West 1991); Stegall v. West, 11 Vet. App. 268 (1998). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Veterans Appeals stated 
that "a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
evidence must preponderate against the claim. Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

In general, in order for service connection to be granted, 
there must be evidence of in-service disease or injury (lay 
or medical evidence), evidence of current disease (medical 
evidence) and evidence of a nexus between the two (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The record clearly shows that the veteran served aboard the 
USS Kearsarge during its decommissioning, and it is not 
disputed that his service duties during the ship's 
decommissioning, may have involved some exposure to asbestos.  
In McGinty v. Brown, 4 Vet. App. 428 (1993), the Court 
indicated that, while a veteran, as a lay person, was not 
competent to testify as to the cause of his disease, he was, 
however, competent to testify as to the facts of his asbestos 
exposure.  McGinty, 4 Vet. App. at 432.  Accordingly, in-
service exposure to asbestos is conceded

With respect to the other two prongs of the Caluza analysis, 
evidence of a current disability and a nexus between such 
disability and service, the evidence is mixed.  In an October 
1994 VA examination report, it was stated that  that the 
veteran had a history of asbestos exposure, and mild 
respiratory symptoms.  This evidence is favor of the 
veteran's claim.  However, the same examination report 
indicated that  
No pulmonary pathology had been identified on pulmonary 
function tests and X-rays.

Moreover, the most recent clinical data, which included an 
extensive physical examination and review of pulmonary 
findings, showed absolutely no medical evidence of any lung 
pathology, to include asbestosis.  Further, there are no 
current medical findings that link asbestos exposure that the 
veteran may have had during service to a current disability.  
In fact, in September 1997 a physician specifically stated 
that there was little evidence to relate the veteran's 
complaints of shortness of breath and fatigue to lung 
function or asbestos exposure.  Most significantly, the 
physician stated that there was no evidence to indicate that 
the veteran's respiratory complaints were related to any 
exposure which may have occurred while he was on active duty.

Where the determinative issue involves medical causation, the 
veteran's lay testimony concerning the etiology of his 
physical complaints is not considered competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board is required to render a determination based on the 
entire evidentiary data of record.  Pursuant to 38 U.S.C.A. 
§ 5107(b), where there is an approximate balance of the 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
reasonable doubt must be resolved in the claimant's favor.  
In the present case, however, there is no approximate balance 
of the positive and negative evidence.  In the absence of any 
current pulmonary pathology, including asbestosis, or of any 
etiological link between service and the veteran's current 
pulmonary complaints, it is readily apparent that the weight 
of the evidence is against the veteran's claim.  For the 
reasons and bases stated above, service connection for 
asbestosis is not warranted.

Additional comment

The Board is of course cognizant of the veteran's concerns 
about his future health.
It is hoped that he never develops pulmonary disease.  If, in 
the future, there is medical evidence of a pulmonary 
disorder, the veteran may request that the claim be reopened.  



ORDER

Service connection for asbestosis is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

